DAUKSCH, Judge.
This is an appeal from a sentence. Appellant was convicted of leaving the scene of an accident involving injuries. § 316.027, Fla.Stat. (1983). The sentencing judge scored points on the sentencing guidelines scoresheet for victim injury. This was error because victim injury is not an element of the crime. Benedict v. State, 475 So.2d 1000 (Fla. 5th DCA 1985); Motyka v. State, 457 So.2d 1114 (Fla. 1st DCA 1984). The sentence is vacated and the cause remanded for resentencing.
SENTENCE VACATED, REMANDED.
DANIEL, J., concurs.
ORFINGER, J., dissents with opinion.